Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pg(s). 8-9, filed 6/17/2022, with respect to the amended claims have been fully considered and are persuasive.  
Allowable Subject Matter
1.         Claims 1-6, 8, 10-14, 16-17 and 19-23 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a light fixture, comprising: 
a light box comprising a back plane with an inside surface and an outside surface, and a diffuser parallel with the back plane; 
a plurality of white light sources located in the light box and configured to provide illumination to an environment through the diffuser; 
a fan configured to draw air from the environment into the light box, wherein the fan is located in the light box and wherein the drawn air is output by the light box through the back plane, wherein the fan is mounted to the inside surface of the back plane; and 
a sterilization box connected to the outside surface of the back plane and comprising at least one path configured to receive the drawn air output from the light box and to output sterilized air at one or more openings, wherein the sterilization box comprises a plurality of ultra violet (UV) radiation sources configured to irradiate the drawn air with UV radiation along each at least one path to produce the sterilized air.  
  
3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): a light box comprising a back plane with an inside surface and an outside surface, and a diffuser parallel with the back plane; 
a plurality of white light sources located in the light box and configured to provide illumination to an environment through the diffuser; 
a fan configured to draw air from the environment into the light box, wherein the fan is located in the light box and wherein the drawn air is output by the light box through the back plane, wherein the fan is mounted to the inside surface of the back plane; and 
a sterilization box connected to the outside surface of the back plane and comprising at least one path configured to receive the drawn air output from the light box and to output sterilized air at one or more openings, wherein the sterilization box comprises a plurality of ultra violet (UV) radiation sources configured to irradiate the drawn air with UV radiation along each at least one path to produce the sterilized air.  

4.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881